Campbell, J.,
delivered the opinion of the court.
A denial upon information is a denial “ otherwise than by the general traverse,” and is sufficient to prevent facts averred in the bill from being taken at the hearing as admitted. It is true, as held in Toulme v. Clark, ante, p. 471, that an answer upon in*597formation does not put the complainant to the proof of his bill by more than one witness, but the sufficiency of an answer to require some evidence to maintain the bill is a different question. The answer in this case is sufficient to require proof to maintain the bill, and, as none was furnished, the decree was properly for the defendants.

Affirmed.